DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“means of a CAD unit” in claim 1.
“means of a subtractive manufacturing method” in claim 2
“means of a cutting process” in claim 3
“means of milling and/or grinding” in claim 4
“means of the additive manufacturing method” in claim 5
“means of 3D printing” in claim 6
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment element” in claims 13, 15, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, page 1 of the specification recites: “The dental prosthesis may have an attachment element connected to a jaw for the purposes of attachment. For example, the attachment element may be a prepared tooth (also known as a prepared tooth stump). Alternatively, the attachment element could also be an abutment of an implant.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first design step" in line 5.  There is insufficient antecedent basis for this limitation in the claim as a first design step had already been claimed.
Claim 1 recites the limitation "the first surface section" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the means of the additive manufacturing method" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the additive manufacturing method”, and the claim also recites “which is 3D printing” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "a second 3D submodel" in line 3.  There is insufficient antecedent basis for this limitation in the claim as a second 3D submodel has already been introduced.
Claim 8 recites the limitation "the volume of the 3D rough model" and “the volume of the 3D fine model” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the use of parenthesis for the term “Convolutional Neural Network” renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the use of parenthesis for the term “Convolutional Neural Network” renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the three-dimensional shape" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the areas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the captured or determined three-dimensional shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the capturing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the attachment element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first surface section" in line 3 and “the second surface section” in line 4.  There is insufficient antecedent basis for this limitation in the claim as it is unclear if these surface sections refer to the model or the component.
Claim 18 recites the limitation "the volume of the 3D rough submodel" and “the volume of the second 3D submodel”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 19, the use of parenthesis for the term “Convolutional Neural Network” renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20, the use of parenthesis for the term “Convolutional Neural Network” renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Since claim 6 depends from claim 5, it is reasonable that claim 6 may be considered to not further limit claim 5.
Claim 6 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the word “the” is repeated in line 1.  Appropriate correction is required.
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durbin et al. (US 2011/0171604).
As to claim 1, Durbin teaches a method for the design and manufacture of a dental component (“Method for manufacturing and supply of dental prosthesis” [Title]) with a surface (the dental prosthesis has a surface as shown for example in Fig 2F), wherein a 3D model of the dental component is designed by means of a CAD unit and (see [0041] which discusses taking an “initial scan” and designing dental structures “using a CAD design software program.”), based on the 3D model, the dental component is manufactured by a CAM unit ([0042] teaches, “the laboratory would use the data transferred from the dentist to design and manufacture the restoration blank.” Examiner notes the manufacture at the laboratory is performed using a CAM unit as described in [0010]), wherein the 3D model is designed in at least one first design step, the method comprising the steps of: designing a first 3D submodel with at least one first surface section in a first design step (step 20 includes capturing initial surface data for patient’s teeth); and designing a second 3D submodel with at least one second surface section in a second design step (step 55: “preparation area surface is digitized”), wherein the first design step is completed before the second design step (the design of the initial surface data is completed and sent to a laboratory before step 55 is completed); and wherein the CAM unit begins manufacturing of the first surface section of the dental component using the first 3D submodel before the design of the second 3D submodel is completed (step 40 teaches the fabrication of a restoration blank using only the first submodel information. Only later at step 55 is the design of the second 3D submodel completed).
As to claim 2, Durbin teaches the method according to claim 1, wherein the manufacture of the dental component occurs by means of a subtractive manufacturing method (Durbin teaches CNC milling of the restoration blank at least partially by an in-office CNC mill. See [0038+]).
As to claim 3, Durbin teaches the method according to claim 2, wherein the means of the subtractive manufacturing method is by means of a cutting process, from a workpiece blank (CNC milling is a cutting process from a blank).
As to claim 4, Durbin teaches the method according to claim 2, wherein the manufacture occurs by means of milling and/or grinding (CNC milling is a milling process).
As to claim 5, Durbin teaches the method according to claim 1, wherein the manufacture of the dental component occurs by the means of the additive manufacturing method, which is 3D printing ([0010] teaches, “An alternative to the CNC fabricated working model is one created using stereolithography apparatus (SLA) or other 3D printing technique.”).
As to claim 6, Durbin teaches the method according to claim 5, wherein the manufacture of the dental component occurs by means of an additive manufacturing method, preferably by means of 3D printing ([0010] teaches, “An alternative to the CNC fabricated working model is one created using stereolithography apparatus (SLA) or other 3D printing technique.”)[.]
As to claim 7, Durbin teaches the method according to claim 1, wherein the first surface section of the first 3D submodel corresponds to a first surface section of the dental component (as shown in Fig 2a, the first surface section is an occlusal surface of a tooth), and the second surface section of the second 3D submodel corresponds to a second surface section of the dental component (as shown in Fig 2, the second surface is a gum interface of the tooth).
As to claim 8, Durbin teaches the method according to claim 1, wherein an algorithm is used to design a 3D rough model as the first 3D submodel in the first design step (one algorithm is shown for example in Fig 3), and in the second design step a 3D fine model is designed as a second 3D submodel, wherein either a) a subtractive manufacturing method is used and the volume of the 3D rough model limited by the at least one first surface section is larger than the volume of the 3D fine model limited by the at least one second surface section (as described at step 40, the restoration blank is left with “sufficient extra material below a nominal preparation area.” The material is “sufficient” to form a preparation area surface on the prosthetic tooth), or b) an additive manufacturing method is used and the volume of the 3D rough model limited by the at least one first surface section is smaller than the volume of the 3D fine model limited by the at least one second surface section.
As to claim 11, Durbin teaches the method according to claim 8, wherein the design of the 3D rough model is done automatically on the basis of a dental component type ([0035]: “The operation of adding the orientation framework could be done in conjunction with the design of the restoration blank model shown in FIG. 2(b) using CAD design software.”).
As to claim 13, Durbin teaches the method according to claim 1, wherein the dental component is intended to be fixed to an attachment element connected to a jaw (Durbin’s restoration is intended to be fitting to a stump of a patient’s prepared tooth. See [0035]), wherein before the 3D model is designed, the three- dimensional shape of the attachment element is captured or determined, at least in the areas that are intended to come into contact with the dental component to be designed (Examiner’s interpretation of “designed” here is the completion of the design process of both submodels. Durbin teaches the stump is scanned at [0038]. Then, using the scanned data, the second submodel is made by “a software program.” Thus, only after the dimensional shape of the attachment element is captured is the 3D model of the crown finished.), and the design of the 3D model is performed on the basis of the captured or determined three-dimensional shape of the attachment element ([0038]: “A software program then aligns the 3D model of the prepared tooth and adjacent teeth with the digital 3D model of the same dentition derived from the initial baseline impression taken before the tooth being restored was prepared. The alignment results are then used to determine the location and volume of excess material that must be machined from the restoration blank such that the final dental prosthesis can precisely fit the patient's prepared tooth stump.”).
As to claim 14, Durbin teaches the method according to claim 13, wherein the capturing is performed intraoral with the assistance of a 3D scanner ([0038]: “In a preferred embodiment, the impression of the prepared tooth is taken using a digital intra-oral impression system that provides an immediate digital 3D model of the patient's prepared tooth and the teeth surfaces adjacent to the tooth being restored.”).
As to claim 18, Durbin teaches the method according to claim 7, wherein in the second design step, first a 3D rough submodel is automatically designed using an algorithm ([0035]: “The operation of adding the orientation framework could be done in conjunction with the design of the restoration blank model shown in FIG. 2(b) using CAD design software.”) and then the second 3D submodel is designed (the shape of the patient’s tooth stump is captured and the corresponding shape of the crown is designed only after the framework shown in Fir 2C has already been designed and formed. See [0038] which teaches the second 3D submodel is designed only once the first submodel has been produced and arrives at the dentist office), wherein the manufacture of the surface of the dental component corresponding to the 3D rough submodel is initiated before the second design step is completed (See [0038] which teaches the second 3D submodel is designed only once the first submodel has been produced and arrives at the dentist office), wherein either a) a subtractive manufacturing method is used and the volume of the 3D rough submodel is larger than the volume of the second 3D submodel (as shown in Fig 2a-2c), or b) an additive manufacturing method is used and the volume of the 3D rough sub- model is smaller than the volume of the second 3D submodel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin as applied to claims 8 and 18 respectively above, and further in view of Azernikov et al. (US 11,007,040).
As to claim 9, Durbin teaches the method according to claim 8, but does not teach the design of the 3D rough model is done automatically using artificial neural networks for machine learning (Convolutional Neural Network, CNN), such as deep learning, based on 3D models of previous designs.
However, in the field of CAD dental restorations, it was known at the time the invention was effectively filed to produce 3D models of restorations using artificial neural networks for machine learning based on 3D models of previous designs. See for example Azernikov which teaches Machine Learning is useful for designing unique dental restorations. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the Machine Learning techniques to the design process of Durbin. Such a person would have been motivated to do so in order to achieve the benefits of Azernikov, such as reducing CAD manual labor, as described at Col 1 lines 26+.
As to claim 10, Durbin in view of Azernikov teaches the method according to claim 9, wherein the the artificial neural networks for machine learning (Convolutional Neural Network, CNN) is deep learning, based on 3D models of previous designs (at Col 2 lines 33+, Azernikov discusses training a deep neural network.).
As to claim 12, Durbin in view of Azernikov teaches the method according to claim 9, wherein the design of the 3D rough model is done automatically on the basis of a dental component type (Durbin [0035]: “The operation of adding the orientation framework could be done in conjunction with the design of the restoration blank model shown in FIG. 2(b) using CAD design software.”).
As to claim 19, Durbin teaches the method according to claim 18, but does not teach the automatic design of the 3D rough submodel is done using artificial neural networks for machine learning (Convolutional Neural Network; CNN), such as deep learning, based on 3D models of previous designs. 
However, in the field of CAD dental restorations, it was known at the time the invention was effectively filed to produce 3D models of restorations using artificial neural networks for machine learning based on 3D models of previous designs. See for example Azernikov which teaches Machine Learning is useful for designing unique dental restorations. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the Machine Learning techniques to the design process of Durbin. Such a person would have been motivated to do so in order to achieve the benefits of Azernikov, such as reducing CAD manual labor, as described at Col 1 lines 26+.
As to claim 20, Durbin in view of Azernikov teaches the method according to claim 19, wherein artificial neural networks for machine learning (Convolutional Neural Network; CNN) is deep learning, based on 3D models of previous designs (at Col 2 lines 33+, Azernikov discusses training a deep neural network.).

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art, as found in the notice of references cited, does not teach or obviate the limitations of claims 15 or 17. 
As to claim 15, Examiner admits Durbin’s first design step is not concerned with preparation contact surfaces. Rather, Durbin’s first design step pertains to crown occlusal surfaces, while the claim is directed toward the first 3D submodel cooperating with the attachment element. Examiner further asserts Durbin wouldn’t have been modified to perform a step of designing for an attachment element first, since Durbin’s intended thrust is to form an attachment element (tooth stump) in-office as late in the restoration process as possible to avoid temporary caps.
Claim 16 depends from claim 15.
As to claim 17, the orientation of the surfaces described by Durbin and as required by the claim are swapped. As described above with respect to claim 15, there does not appear to be any motivation for an artisan to have swapped the order of the design of surfaces of Durbin. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 June 2022